t c memo united_states tax_court steven a and patricia a knish petitioners v commissioner of internal revenue respondent docket no filed date thomas e brever and barbara a olson for petitioners david l zoss for respondent memorandum opinion kroupa judge this matter is before the court on the parties’ cross-motions for partial summary_judgment both filed pursuant to rule we are asked to decide whether petitioners and spk petitioners’ wholly owned s_corporation 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated made effective mark-to-market elections for or under sec_475 we hold that neither petitioners nor spk made an effective election for either year we shall therefore grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in lonsdale minnesota at the time they filed the petition petitioners’ s_corporation petitioners owned and operated spk a road and sewer construction company incorporated in petitioner patricia knish mrs knish owned percent of spk’s stock while petitioner steven knish mr knish owned percent of spk’s stock spk an s_corporation filed its tax returns on form_1120s u s income_tax return for an s_corporation for through petitioners reported spk’s s_corporation items on their joint tax_return for each year from through changing spk’s business to securities trading petitioners decided to change spk’s business in spk sold its operating_assets and goodwill in date and made nondividend property distributions to petitioners mr knish 2petitioners’ s_corporation was originally named knish corp but petitioners changed its name to spk in we refer to petitioners’ s_corporation as spk then began trading securities using spk’s remaining funds and petitioners’ own funds he began trading securities in date and continued trading throughout petitioners allocated the income expenses gains and losses that resulted from the securities trading between petitioners and spk petitioners’ and spk’s tax returns petitioners and spk each timely filed a tax_return for in date neither petitioners nor spk attached any statement to the returns electing to use the mark-to-market method_of_accounting under sec_475 attempts to make mark-to-market elections petitioners and spk each attempted in to make a mark- to-market election for their securities trading activity intending that the elections be effective beginning in petitioners and spk each filed form_3115 application_for change in accounting_method with respondent and noted at the top that the forms were filed pursuant to sec_301_9100-2 proced admin regs section petitioners filed their form_3115 in date and spk filed its form_3115 in date neither petitioners nor spk submitted any other document to respondent seeking to elect the mark-to-market method_of_accounting tax returns for and petitioners and spk each timely filed their tax returns for and petitioners and spk each requested extensions to file their returns and timely filed them in date and date respectively petitioners and spk attached copies of the forms they had filed to their returns for the returns for and reflected that petitioners and spk each used the mark-to-market method_of_accounting for their securities trading activity petitioners and spk each reported ordinary losses for both years petitioners reported their own ordinary losses as well as their 100-percent share of spk’s ordinary losses for both years totaling dollar_figure in and dollar_figure in petitioners claimed a net_operating_loss for due to the ordinary securities trading losses petitioners seek to carry this net_operating_loss back to tax years through pursuant to sec_172 petitioners accordingly applied for tentative refunds for and which respondent disallowed petitioners’ and spk’s requests for letter rulings petitioners and spk both requested that respondent issue letter rulings concerning the effectiveness of their mark-to- market election under sec_475 for petitioners and spk also stated in their ruling requests that they should be granted administrative relief from a late election under section petitioners and spk each withdrew their requests for letter rulings when they learned that the pending letter_ruling requests would be decided adversely to them deficiency_notice and tax_court proceedings respondent issued petitioners a deficiency_notice for tax years through respondent determined in the deficiency_notice that the ordinary losses petitioners claimed in and from mr knish’s and spk’s securities trading activity were capital losses respondent determined that the losses were capital losses because petitioners and spk had not made effective mark-to-market elections under sec_475 respondent determined alternatively that the losses were capital losses even if petitioners and spk made effective mark-to-market elections because the securities trading activity was not a trade_or_business activity petitioners filed a timely petition the parties filed cross-motions for partial summary_judgment on whether petitioners and spk made effective mark-to-market elections for the securities trading activity under sec_475 summary_judgment standard discussion we are asked to decide whether it is appropriate to grant partial summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the court may grant partial summary_judgment on a matter concerning which there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 118_tc_226 we conclude that there is no genuine issue of material fact regarding whether petitioners and spk made effective mark- to-market elections for mr knish and spk’s securities trading activity and a decision may be rendered as a matter of law respondent argues that petitioners and spk failed to make effective mark-to-market elections under sec_475 pursuant to revproc_99_17 1999_1_cb_503 respondent argues that petitioners’ losses from the securities trading activity are therefore capital losses regardless of whether the securities trading activity was a trade_or_business petitioners argue that as they are traders in securities they are entitled to ordinary_loss treatment for their securities trading losses in and and their 100-percent share of spk’s securities trading losses because they and spk each made effective mark-to-market elections under sec_475 general rules of the mark-to-market accounting_method we begin by describing the general rules of the mark-to- market accounting_method a taxpayer engaged in a trade_or_business as a trader in securities may elect to recognize gain_or_loss on any security held in connection with the trade_or_business at the close of the taxable_year as if the security were sold for its fair_market_value at yearend sec_475 see lehrer v commissioner tcmemo_2005_167 chen v commissioner tcmemo_2004_132 in general gains or losses resulting from the mark-to-market_election shall be treated as ordinary_income or losses sec_475 f d if a taxpayer is in a business as a trader in securities and makes a mark-to-market_election with respect to sales of securities held in connection with his or her business the net_loss from that business will be an ordinary_loss deductible in full under sec_165 see sec_165 c f b lehrer v commissioner supra chen v commissioner supra conversely if the mark-to-market_election is not made the net_loss is deductible only to the extent of any capital_gains plus dollar_figure see sec_165 c f b lehrer v commissioner supra chen v commissioner supra mark-to-market_election procedures we are asked to determine whether petitioners and spk made effective mark-to-market elections a mark-to-market_election may be made without the consent of the secretary and once made applies to the taxable_year for which it is made and all subsequent taxable years unless revoked with the secretary’s consent sec_475 sec_475 and the regulations do not provide procedures that specify the time and manner of making a mark-to-market_election although the commissioner issued proposed_regulations in sec_1 f -1 proposed income_tax regs fed reg date we look to the legislative_history of sec_475 to determine congressional intent because the statute is silent as to the procedures that must be followed to make a mark-to-market_election see lehrer v commissioner supra the legislative_history indicates that the secretary has authority to prescribe the time and manner of the mark-to-market_election h rept pincite 1997_4_cb_323 see lehrer v commissioner supra the commissioner has prescribed procedures detailing the requirements for a mark-to-market_election pursuant to this authority revproc_99_17 supra a taxpayer wishing to make a mark-to-market_election must file a statement electing the mark-to-market accounting_method no later than the due_date for the tax_return for the year immediately preceding the election_year id sec_5 c b pincite this statement must be attached to that tax_return or to a request for an extension of time to file that return id petitioners and spk argue that they made effective mark-to- market elections for we disagree petitioners and spk were required to attach a statement electing the mark-to-market accounting_method to their respective tax returns for to timely make a mark-to-market_election for id neither petitioners nor spk attached any election statement to the return instead petitioners filed their election statement in 3petitioners argue that the mark-to-market_election procedure outlined in revproc_99_17 1999_1_cb_503 effectively eliminates any opportunity to make the election in a taxpayer’s first year of securities trading while these petitioners may not have been able to make the election in their first year of trading we do not find the rule invalid for this reason in fact the transition_rules of sec_475 required securities dealers to identify securities excepted from the mark- continued date and spk filed its election statement in date with respect to their returns for they did not attach any election statements to their returns for the election statements they did file were each nearly months late accordingly we conclude that petitioners and spk did not make effective mark-to-market elections in compliance with revproc_99_17 supra for tax_year petitioners argue in the alternative that their and spk’s ineffective attempts to make mark-to-market elections for should nevertheless be construed as valid elections for we disagree petitioners have not cited any authority for us to ignore the year in which they designated the election to be effective there is no basis in revproc_99_17 supra to construe the unsuccessful attempted mark-to-market elections for to be effective elections for instead revproc_99_ supra requires that the statement used to make the election specify the first taxable_year for which the election i sec_3 continued to-market election rules very promptly after enactment of the law see notice_93_45 1993_2_cb_334 see also taxpayer_relief_act_of_1997 publaw_105_34 b i 111_stat_908 the requirement to make the mark-to-market_election before the year it is to be effective in revproc_99_17 supra is therefore consistent with the prospective operation of sec_475 indicated by the transition rules’ prompt identification requirements we also note that new taxpayers those for which no tax_return was required to be filed for the year preceding the election_year may make a mark-to-market_election in the first year of their existence by placing a statement in their books_and_records within a certain time revproc_99_17 sec_5 c b pincite while petitioners and spk are not new taxpayers under this provision we note that the requirements of revproc_99_17 supra are not as onerous as petitioners imply effective id sec_5 c b pincite petitioners’ and spk’s election statements designated not as the first taxable_year for which the election was to be effective petitioners and spk accordingly never made an election for instead petitioners ask us to construe their invalid attempt to make an election for as a valid election for we decline to do so moreover the unsuccessful attempted elections for were untimely even for tax_year mark-to-market_election statements for would have had to be filed with spk’s and petitioners’ tax returns or requests for extensions by the due dates of petitioners’ and spk’s tax returns for id sec_5 petitioners and spk each attached their forms to their respective tax returns for that they filed in date and date pursuant to extensions although petitioners and spk each requested extensions to file their returns for they each failed to attach their forms to their requests for extensions to file as required spk’s and petitioners’ requests were therefore similarly untimely for see id we conclude that petitioners and spk did not make effective mark-to-market elections under sec_475 for 4cf sec_1362 treating an untimely s_corporation_election as made for the next taxable_year there is no comparable provision in sec_475 5petitioners’ tax_return for was due on date and spk’s tax_return for was due on date petitioners also argue that revproc_99_17 supra is invalid because sec_475 restricts the commissioner’s ability to prescribe the time and manner of the mark-to-market_election only by regulation not by issuing procedures we disagree we have previously considered the validity of revproc_99_17 supra and concluded that the commissioner issued it under the secretary’s general authority to prescribe the time and manner of the mark-to-market_election lehrer v commissioner tcmemo_2005_167 we also noted in lehrer that the taxpayers’ election was so late that even without looking to revproc_99_ supra for guidance we would still have concluded that the taxpayers were not entitled to change their method_of_accounting id citing 304_us_191 and 82_tc_718 we conclude as we did in lehrer that revproc_99_17 supra was validly issued under the secretary’s authority to prescribe the time and manner of the election lehrer v commissioner supra moreover petitioners’ and spk’s attempted elections were nearly months late we find as in lehrer that these attempted elections were too late to allow petitioners and spk to change their accounting_method even absent the guidance of revproc_99_17 supra availability of section relief petitioners argue that even if they and spk did not make effective mark-to-market elections under the revenue_procedure they are entitled to relief under section and the corresponding regulations we disagree petitioners and spk did not administratively seek extensions of time to file mark-to- market elections pursuant to section they simply noted it at the top of their forms neither did petitioners raise the issue of section relief in the petition we find that neither petitioners nor spk would be entitled to relief under section even if they had requested section relief and raised it as an assignment of error in the petition sec_301_9100-3 proced admin regs provides administrative relief for late mark-to-market elections if certain conditions are satisfied the commissioner grants requests for relief under this section if the taxpayer can show that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 proced admin regs see 126_tc_279 a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief 6the notation at the top of petitioners’ and spk’s forms application_for change in accounting_method indicates that the forms were filed pursuant to sec_301_9100-2 relief under sec_301_9100-2 proced admin regs is unavailable for extensions of time to file mark-to-market elections under sec_475 because it does not apply to elections like the mark-to-market_election that must be made by the due_date of the return without regard to extensions sec_301_9100-2 proced admin regs revproc_99_17 1999_1_cb_503 petitioners and spk raised the issue of sec relief in their ruling requests but did not further pursue sec relief at the administrative level after they withdrew the ruling requests sec_301_9100-3 proced admin regs the commissioner ordinarily will deny relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer id a taxpayer attempting to make a mark-to-market_election years after it is due while continuing to trade in the meantime in an attempt to convert capital losses to ordinary losses is a classic example of a taxpayer seeking to use hindsight vines v commissioner supra pincite describing the facts of lehrer v commissioner supra as a classic example of taxpayers seeking benefit of hindsight acar v united_states aftr 2d ustc par big_number n d cal this is precisely what petitioners and spk are attempting to do petitioners and spk attempted to make mark-to-market elections nearly months late to convert capital losses into ordinary losses unlike the taxpayer in vines who filed the election only months late and discontinued trading during the brief interlude petitioners and spk continued their trading activities in the meantime see vines v commissioner supra lehrer v commissioner supra the facts here present yet another example where a taxpayer seeks to use hindsight to make the mark-to-market_election when it is most advantageous see vines v commissioner supra lehrer v commissioner supra accordingly petitioners and spk are deemed not to have acted reasonably and in good_faith and are not qualified for section relief conclusion we conclude as a matter of law that petitioners and spk each failed to make effective mark-to-market elections under sec_475 for either tax_year or tax_year accordingly we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
